                  Case 17-11962-CSS         Doc 1256        Filed 10/07/19       Page 1 of 14



                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE


                                                               )
    In re:                                                     )   Chapter 11
                                                               )
    AEROGROUP INTERNATIONAL, INC., et al.,                     )   Case No. 17-11962 (CSS)
                                                               )
             Debtors.1                                         )   (Jointly Administered)
                                                               )
                                                               )
    AEROGROUP INTERNATIONAL, INC., et al.,                     )
                                                               )
             Plaintiffs,                                       )   Adversary Proceeding
                                                               )   No. 18-50715 (CSS)
    v.                                                         )
                                                               )   Hearing Date: October 15, 2019 at 12:00 _ p.m. (ET)
                                                                   [REQUESTED]
    GBG USA INC.,                                              )
                                                               )   Obj. Deadline: October 11, 2019 at 12:00 p.m. (ET)
             Defendant.                                        )   [REQUESTED]
                                                               )


      DEBTORS’ MOTION PURSUANT TO SECTION 105(A) OF THE BANKRUPTCY
         CODE AND BANKRUPTCY RULE 9019 FOR ENTRY OF AN ORDER (I)
     APPROVING THE SETTLEMENT AGREEMENT BETWEEN POLK 33 LENDING,
          LLC, THL CORPORATE FINANCE, INC., AND THE DEBTORS AND
                      (II) DISMISSING CHAPTER 11 CASES

             Aerogroup International, Inc., AGI Holdco, Inc., Aerogroup International LLC, Aerogroup

International Holdings LLC, Aerogroup Retail Holdings, Inc., and Aerogroup Gift Card Company,

Inc. (collectively, the “Debtors”), by and through their undersigned counsel, hereby submit this

motion (the “Motion”), pursuant to section 105(a) of the Bankruptcy Reform Act of 1978, as

codified in title 11 of the United States Code, 11 U.S.C. §§ 101-1532 (the “Bankruptcy Code”)



1
          The debtors in these chapter 11 cases, together with the last four digits of each Debtor’s federal tax
identification number, are as follows: Aerogroup International, Inc. (6119), AGI Holdco, Inc. (7087), Aerogroup
International, LLC (4658), Aerogroup International Holdings, LLC (4312), Aerogroup Retail Holdings, Inc. (4650),
and Aerogroup Gift Card Company, Inc. (7551). The mailing address for the Debtors, solely for purposes of notices
and communications, is: 201 Meadow Road, Edison, New Jersey 08817.
              Case 17-11962-CSS         Doc 1256      Filed 10/07/19     Page 2 of 14



and Rule 9019 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), for entry

of an order (i) approving the terms and conditions of that certain settlement (the “Settlement”)

between the Debtors, Polk 33 Lending, LLC (“Polk”), and THL Corporate Finance, Inc. (“THL”)

embodied in that certain Settlement Agreement dated as of October 7, 2019 (attached hereto as

Exhibit A, the “Settlement Agreement”), (ii) dismissing these chapter 11 cases, and (iii) granting

related relief. In support of this Motion, the Debtors respectfully state as follows:

                                 JURISDICTION AND VENUE

       1.      This Court has jurisdiction to consider this Motion under 28 U.S.C. §§ 157 and

1334. This matter is a core proceeding under 28 U.S.C. § 157(b)(2). Venue of these cases and

this Motion in this district is proper under 28 U.S.C. §§ 1408 and 1409.

       2.      Pursuant to Local Rule 9013-1(f), the Debtors consent to entry of a final order with

respect to this Motion to the extent that it is later determined that the Court, absent consent of the

parties, cannot enter final orders or judgments in connection herewith consistent with Article III

of the United States Constitution.

       3.      The basis for the relief requested herein is section 105(a) of the Bankruptcy Code

and Bankruptcy Rule 9019(a).

                                         BACKGROUND

       4.      On September 15, 2017 (the “Petition Date”), the Debtors filed voluntary petitions

for relief under chapter 11 of the Bankruptcy Code. Pursuant to sections 1107(a) and 1108 of the

Bankruptcy Code, the Debtors are continuing to manage their financial affairs as debtors in

possession.

       5.      On September 26, 2017, Region 3 of the Office of the United States Trustee (the

“U.S. Trustee”) appointed an Official Committee of Unsecured Creditors. No trustee or examiner

has been appointed in these Chapter 11 Cases.


                                                  2
              Case 17-11962-CSS          Doc 1256      Filed 10/07/19      Page 3 of 14



       6.       On November 20, 2017, this Court entered an order approving the Debtors’

postpetition financing and use of cash collateral on a final basis [D.I. 231] (the “Final DIP

Order”).

             A. The Failed Plan Process and Resulting Sale

       7.       Between October and January 2018, the Debtors pursued a chapter 11 plan under

which GBG USA, Inc. (“GBG”) would purchase the Debtors’ inventory, leases and distribution

contracts, and the Debtors would license their intellectual property to GBG. This arrangement was

memorialized in an Asset Purchase Agreement and related documents (the “APA”), which the

Debtors and GBG entered on December 5, 2017.

       8.       On the morning of January 17, 2018, shortly before the Court was to hold a hearing

to confirm the Debtors’ chapter 11 plan, GBG terminated the APA.

       9.       After the failed plan, the Debtors were forced to run a sale process on a fast timeline.

As a result of such process, on February 21, 2018, this Court entered a sale order [D.I. 671] (the

“Sale Order”) approving a sale (the “Sale”) of substantially all of the Debtors’ assets.

             B. The Allocation Dispute and Sale Proceeds Distribution

       10.      Following the closing on the Sale, the activity in these cases has largely centered

around certain disputes related to the Debtors’ senior lenders, Polk and THL. In June and July of

2018, this Court held a two- day trial regarding the lenders’ allocation disputes. On March 26,

2019, this Court issued a decision (the “Allocation Order and Opinion”) regarding the allocation

dispute between Polk and THL. Notwithstanding an appeal of such decision by Polk (the

“Allocation Appeal”), in May of 2019, the Debtors, THL and Polk agreed to the distribution of

certain proceeds of the Sale to THL and Polk, subject to reservation of funds sufficient to pay




                                                   3
               Case 17-11962-CSS        Doc 1256      Filed 10/07/19     Page 4 of 14



certain fees and expenses related to the winddown of the Debtors’ estates, including pursuant to

an agreed budget (the “Winddown Budget”).

       11.      On May 28, 2019, the Debtors released proceeds of the Sale in the amount of

$9,222,277 to THL and $5,386,289 to Polk. Other than UST fees for the prior quarter, these were

the only disbursements from the Debtors’ accounts during the second quarter of 2019.

       12.      Subsequent to making the distributions, the Debtors realized that, due to an

accounting error, they did not withhold amounts sufficient to pay the outstanding UST Fees that

would accrue from the distributions.

             C. The GBG Adversary Proceeding and Settlement

       13.      In addition, over the last year or so, the Debtors have monetized their claims against

GBG. To that end, on August 30, 2018, the Debtors commenced Adversary Proceeding No. 18-

50715 against GBG related to its termination of the APA. After extensive negotiations and a

successful mediation, on March 12, 2019, the Debtors and GBG executed a Settlement Agreement

providing for a settlement payment to the Debtors in the amount of $4,200,000 (the “GBG

Settlement”).

       14.      On May 13, 2019, the Court entered an Order and issued an Opinion [D.I. 1183,

1184] (the “GBG Order and Opinion”) approving the GBG Settlement.

       15.      On May 28, 2019, THL appealed the GBG Order and Opinion (the “THL

Appeal”), which raised issue with the manner in which the proceeds of the GBG Settlement are

distributed.

       16.      On August 30, 2019, the Debtors filed a motion pursuant to Federal Rule of

Bankruptcy Procedure 8008 in which it sought to remand the THL Appeal for the purpose of

making the GBG Order and Opinion final as to the settlement amount and to pay the Debtors’




                                                  4
              Case 17-11962-CSS        Doc 1256      Filed 10/07/19      Page 5 of 14



attorneys’ fees and costs immediately (the “Rule 8008 Motion”). The Debtors believed this would

allow GBG to fund the settlement, the proceeds of which (after payment of attorneys’ fees and

costs) the Debtors’ proposed would be held in trust pending resolution of the THL Appeal.

       17.      Polk advised the Debtors that it would object to the Rule 8008 Motion on a number

of grounds, including among other things, that Polk believed such relief (i) was not warranted

under Rule 8008, (ii) violated the Debtors’ obligations under an enforceable forbearance

agreement with Polk, and (iii) would benefit only the Debtors’ attorneys and harm the estates.

             D. Additional Recent Filings

       18.      As noted above, the lender distributions on May 28, 2019 inadvertently did not hold

back funds to pay UST fees on such distributions. To recover such funds, on August 21, 2019, the

Debtors filed the Debtors’ Motion to Compel Polk 33 Lending, LLC to Comply with its Obligations

under the Bankruptcy Code and the Final DIP Order [D.I. 1220] (the “Motion to Compel”).

       19.      Thereafter, on August 30, 2019, Polk filed the Motion of Polk 33 Lending, LLC to

Convert or Dismiss the Debtors’ Chapter 11 Cases [D.I. 1225] (the “Motion to Convert or

Dismiss”) and in connection therewith issued certain discovery requests to the Debtors (the

“Discovery Requests”).

       20.      Following such filings, the Debtors, THL, and Polk negotiated a consensual

resolution of the remaining contested matters in the chapter 11 cases, save only for the Allocation

Appeal. Such resolution is set forth below and would (i) permit the GBG Settlement to become

final and proceeds thereof to be distributed and (ii) provide for consensual dismissal of the chapter

11 cases.




                                                 5
               Case 17-11962-CSS              Doc 1256        Filed 10/07/19        Page 6 of 14



                                           RELIEF REQUESTED

        21.      By this Motion, the Debtors request, pursuant to section 105(a) of the Bankruptcy

Code and Bankruptcy Rule 9019(a), entry of an order, substantially in the form attached hereto as

Exhibit B (the “Settlement Approval Order”), approving the Settlement Agreement and

authorizing the Debtors and Polk, THL, and GBG to take any and all actions necessary or

appropriate to consummate the Settlement Agreement including the dismissal of the THL Appeal

and the dismissal of the Chapter 11 Cases.

          SUMMARY OF MATERIAL TERMS OF SETTLEMENT AGREEMENT

        22.      The material terms of the Settlement Agreement are as follows:2

                (a)     Dismissal of THL Appeal. Within one (1) business day after approval of
        the Settlement Agreement by the Bankruptcy Court, THL shall file the Stipulation of
        Dismissal of the THL Appeal attached to the Settlement Agreement as Exhibit 1. The
        parties agree to stay briefing in the GBG Appeal pending the Bankruptcy Court’s ruling on
        the motion to approve the Settlement Agreement

                (b)    Distribution of GBG Settlement Proceeds. Within one (1) business day
        of receipt by Reid Collins & Tsai LLP (“RCT”) of the proceeds of the GBG Settlement
        proceeds, RCT shall:

                         (i)     Transfer $189,730 to the Debtors’ bank account for payment of fees
                 to the Office of the United States Trustee;

                          (ii)     Transfer $2,791,024 to an account designated by Polk; and

                        (iii) Pay remaining amounts to RCT and for expenses incurred in
                 connection with the GBG matter as set forth in the Order Approving the First and
                 Final Application for Compensation of Reid Collins & Tsai LLP for Allowance of
                 Compensation and Reimbursement of Expenses as Special Litigation Counsel to
                 the Debtors for the period from August 8, 2018 through April 25, 2019 [D.I. 1199].

              (c)    Final Order. The settlement and compromises contained in the Settlement
        Agreement shall become effective and binding in all respects upon entry of the Settlement
        Approval Order (attached hereto as Exhibit B. In the event that the Court denies this

2
          The summary set forth herein is provided for reference and convenience only, and is qualified and
supplemented in its entirety by the provisions of the Settlement Agreement attached as Exhibit A hereto. Parties in
interest are encouraged to read the Settlement Agreement in its entirety. Capitalized terms used in this summary have
the meanings given to them in the Settlement Agreement if not otherwise defined herein.



                                                         6
             Case 17-11962-CSS          Doc 1256      Filed 10/07/19      Page 7 of 14



       Motion, then the Parties shall be returned, as of such date, to the status quo ante prior to
       their entry into the Settlement Agreement.

               (d)     Dismissal Order. Following the occurrence of the events set forth in
       sections (b)(i)-(iii) above, the Debtors shall submit the Dismissal Order attached as Exhibit
       2 to the Settlement Agreement under certification of counsel to the Bankruptcy Court for
       entry.
              (e)    9019 Settlement. The recitals and agreements set forth in the Settlement
       Agreement, are expressly conditioned upon the Court’s entry of the Settlement Approval
       Order.
              (f)    Support. The Parties agree to cooperate with each other to the extent
       necessary and reasonable, and use their collective best efforts to enable the entry of the
       Settlement Approval Order.

               (g)     Distributions in Excess of DIP Obligations. Polk agrees that it shall pay
       to THL (by wire transfer or other mutually agreed upon form of payment) any proceeds or
       distributions received by Polk in excess of the DIP Obligations (as defined in the Final DIP
       Order) within five (5) business days of the receipt of such proceeds or distributions.

               (h)     Mutual Release. Polk agrees to release THL, and THL agrees to release
       Polk, from any and all claims or liability in any way arising from or relating to, directly or
       indirectly, the Debtors or their chapter 11 cases; provided, however, that nothing contained
       in this mutual release section shall or shall be construed to affect in any way Polk’s right
       or ability to prosecute its appeal of the Bankruptcy Court’s allocation decision, currently
       pending in the United States District Court for the District of Delaware [Case No. 19-967
       (MN)], or THL’s rights relating to such appeal.

                              BASIS FOR RELIEF REQUESTED

A.     The Settlement Satisfies the Standard for Approval Pursuant to Bankruptcy
       Rule 9019

       23.     Bankruptcy Rule 9019(a) provides that “on motion by the trustee and after notice

and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a).

       24.     In determining whether to approve a proposed settlement pursuant to Bankruptcy

Rule 9019(a), the Third Circuit requires a bankruptcy court to “apprise[] itself of all facts necessary

to form an intelligent and objective opinion of the probabilities of ultimate success should the

claims be litigated, and estimate[] the complexity, expense and likely duration of such litigation,




                                                  7
               Case 17-11962-CSS         Doc 1256      Filed 10/07/19       Page 8 of 14



and other factors relevant to a full and fair assessment of the [claims].” In re Penn Cent. Transp.

Co., 596 F.2d 1127, 1146 (3d Cir. 1979).

       25.      The approval of a settlement under Bankruptcy Rule 9019 is within the sound

discretion of the bankruptcy court. Martin, 91 F.3d 389, 396 (3d Cir. 1996). This Court, however,

need not substitute its judgment for that of the Parties. See In re Neshaminy Office Bldg. Assoc’s,

62 B.R. 798, 803 (Bankr. E.D. Pa. 1986). The Court does not have to be convinced that the

settlement is the best possible compromise, but only that the settlement “falls below the lowest

point in the range of reasonableness.” In re Penn. Truck Lines, Inc., 150 B.R. 595, 598 (E.D. Pa.

1992), aff’d, 8 F.3d 812 (3d Cir. 1993) (holding that to approve a compromise or settlement

pursuant to Bankruptcy Rule 9019, the court must conclude that the compromise or settlement falls

above the lowest point in the range of reasonableness).

       26.      The Third Circuit has enumerated four factors that should be considered in

determining whether a settlement should be approved: “(1) the probability of success in litigation;

(2) the likely difficulties in collection; (3) the complexity of the litigation involved, and the

expense, inconvenience and delay necessarily attending it; and (4) the paramount interest of the

creditors.” Martin, 91 F.3d at 393 (citing Protective Comm. For Indep. Stockholders of TMT

Trailer Ferry, Inc. v. Anderson, 390 U.S. 414, 424-25 (1968); Neshaminy Office Bldg. Assocs., 62

B.R. at 803). Consideration of these factors requires the Court to make an objective, informed

comparison of the results of litigation versus the benefits of compromise. See TMT Trailer, 390

U.S. at 424.

       27.      The first factor (probability of success of litigation) is satisfied here because, in the

absence of the Settlement Agreement, there is a high degree of uncertainty as to whether the

Debtors would have been able to continue to remain in chapter 11 with a favorable outcome. The




                                                   8
             Case 17-11962-CSS           Doc 1256      Filed 10/07/19      Page 9 of 14



Settlement Agreement also resolves the Motion to Compel and the Rule 8008 Motion. Although

the Debtors are confident as to their positions in those motions, success in litigation is never certain

and both motions present unique circumstances.

       28.     The second factor (likely difficulties in collection) is also satisfied or inapplicable

here. The Settlement Agreement sets forth a process that will permit the estates to collect the GBG

Settlement proceeds as expeditiously as possible while also permitting a resolution to the chapter

11 cases without additional administrative costs. Further, as to the monetary recovery sought in

the Motion to Compel, Polk has asserted that it has no funds to remit to the estates.

       29.     The third factor (complexity of the litigation involved, and the expense,

inconvenience and delay necessarily attending it), is satisfied because the Debtors, Polk, and THL,

engaged in good faith, arms’ length discussions to resolve the THL Appeal, the Motion to Compel,

the Motion to Convert, the Rule 8008 Motion, and to wind-up the Chapter 11 Cases. The matters

at issue in these motions are intertwined and unique. As to the THL Appeal, it is entirely unclear

how long it would take to finally resolve the appeal and the finality of the GBG Opinion and Order

is the key to resolving all of the disputed matters.

       30.     The fourth and final factor (paramount interest to creditors) is also satisfied here.

The Settlement Agreement provides for a full resolution of the THL Appeal, the Motion to

Compel, and the Motion to Convert. Winding up the chapter 11 cases through the Settlement

Agreement is in the interest of all creditors as such agreement is designed to avoid unnecessary

and value-consuming litigation tactics and bring closure.

       31.     Accordingly, the Debtors respectfully submit that consideration of the factors set

forth above dictates that the Settlement satisfies the Third Circuit’s requirements under Bankruptcy

Rule 9019 in all respects and is in the best interests of the Debtors’ estates.




                                                   9
             Case 17-11962-CSS         Doc 1256       Filed 10/07/19    Page 10 of 14



B.     The Chapter 11 Cases Should Be Dismissed As Part of the Settlement

       32.     In addition, the Settlement Agreement provides a path to closure in these cases

through dismissal. Through this motion and as a part of the Settlement Agreement, the Debtors

request entry of and order following the filing of the Certification (as defined below), that (a)

dismisses the Debtors’ chapter 11 cases and (b) grants related relief, including, without limitation,

(i) authorizing, but not directing, the Debtors to abandon and destroy any and all of the Debtors’

remaining books and records and (ii) authorizing, but not directing, the Debtors to be dissolved on

the terms provided for in the dismissal order.

       33.     As described above, there is nothing left to be accomplished in these cases. The

Debtors liquidated substantially all of their assets in connection with the Sale and there is no

business left to reorganize. The Debtors no longer conduct any business and have no remaining

assets to be monetized. At the same time, administrative claims, such as fees and expenses of

retained professionals and U.S. Trustee fees, continue to accrue each day the chapter 11 cases

remain open. The remaining issues following the Sale of addressing the lender disputes and

monetizing the Debtors’ claims against GBG. Both of those matters have now been addressed and

the remaining Allocation Appeal affects matters solely between Polk and THL and does not require

that these cases remain open.

       34.     Further, the Debtors believe that dismissal, rather than conversion, of these cases

meets the “best interests of creditors” test because the debtors have nothing to reorganize, and the

Debtors’ assets are fixed and liquidated. See Camden Ordinance Mfg. Co. of Ark., Inc. v. U.S.

Trustee (In re Camden Ordinance Mfg. Co. of Ark., Inc.), 245 B.R. 794, 799 (E.D. Pa. 2000)

(reorganization to salvage business which ceased business was unfeasible); Royal Trust Bank, N.A.

v. Brogdon Inv. Co. (In re Brogdon Inv. Co.), 22 B.R. 546, 549 (Bankr. N.D. Ga. 1982) (court




                                                 10
             Case 17-11962-CSS          Doc 1256       Filed 10/07/19     Page 11 of 14



dismissed chapter 11 proceeding in part where there was “simply nothing to reorganize” and no

reason to continue the reorganization).

       35.     Second, courts have found that dismissal is in the “best interests of creditors” where

an interested party, other than the debtor, supports the dismissal. See Camden Ordinance, 245

B.R. at 798; In re Mazzocone, 183 B.R. 402, 414 (Bankr. ED. Pa. 1995), aff’d, 200 B.R. 568 (E.D.

Pa. 1996) (finding that factors weighed more heavily in favor of dismissal of chapter 11 case rather

than conversion to chapter 7, where debtor and U.S. Trustee both favored dismissal). Here, both

the Debtors senior secured lenders support the proposed dismissal and the Debtors believe that the

Committee does not oppose the dismissal.

       36.     Finally, dismissal is appropriate where, as here, it will maximize the value of the

Debtors’ estates because the alternative – conversion to a chapter 7 liquidation and appointment

of a trustee – is (i) unnecessary and would provide no benefit to creditors and (ii) would impose

significant additional administrative costs upon the Debtors’ estates without any meaningful

source of funds to satisfy such costs. Under the circumstances, a chapter 7 trustee would have

extremely limited funds, if any, to satisfy additional claims arising after conversion to cases under

chapter 7 of the Bankruptcy Code. As explained above, substantially all of the Debtors’ assets

have been sold. Since the closing of the sale, the Chapter 11 Cases have been funded solely

pursuant to the consensual use of cash collateral. By continuing in bankruptcy under chapter 7 (or

chapter 11), the Debtors would just incur additional administrative expenses that they would be

unable pay. Thus, the Debtors submit that a dismissal pursuant to section 1112 of the Bankruptcy

Code is in the best interests of the Debtors’ creditors and their estates.

       37.     Thus, in balancing the equities of the Debtors’ Chapter 11 Cases, the Debtors

submit that it is in the best interests of their estates and creditors to dismiss the Chapter 11 Cases.




                                                  11
             Case 17-11962-CSS         Doc 1256       Filed 10/07/19     Page 12 of 14



C.     Ancillary Relief Should Be Granted

       38.     First, the Debtors request that the Court authorize, but not direct, the Debtors to

abandon and destroy any remaining books and records pursuant to sections 105(a) and 554 of the

Bankruptcy Code, and Bankruptcy Rule 6007. As previously discussed, the Debtors have sold

substantially all of their assets, no longer have an operating business and have largely wound down

their affairs. Substantially all of their books and records were transferred to the purchaser as part

of the Sale. To the extent any books and records are retained, they will be of no value to the

Debtors after dismissal of the chapter 11 cases. For those reasons, the Debtors submit that they

should be authorized to abandon and destroy, as applicable, such books and records.

       39.     Second, because the Debtors have sold substantially all of their assets and ceased

operations, the Debtors intend for their corporate entities to be dissolved as soon as reasonably

practicable upon entry of a final dismissal order. It is appropriate and necessary for the Court to

authorize the dissolution of the Debtors. The Debtors have no further business to conduct and no

other purpose in remaining active as corporate entities in their respective jurisdictions. The Debtors

may incur additional taxes and statutory fees owing to their continued corporate existence absent

their prompt dissolution. Accordingly, it is in the best interests of the Debtors’ estates for the

Debtors to dissolve as soon as practicable following entry of the final dismissal order.

       40.     Third, the dismissal of a chapter 11 case ordinarily vacates all orders previously

entered by the bankruptcy court and restores all parties to the prepetition status quo. See 11 U.S.C.

§ 349(b). A bankruptcy court may, however, “for cause, order[] otherwise . . . .” Id. In these cases,

several key orders should remain in full effect following the dismissal, including the Final DIP

Order, the Sale Order, the GBG Opinion and Order and the Allocation Opinion and Order. These

are the key orders in these cases that permitted the cases to proceed and move to resolution through




                                                 12
             Case 17-11962-CSS         Doc 1256        Filed 10/07/19    Page 13 of 14



this dismissal. As it relates to the Allocation Opinion and Order, that order must remain in full

effect for the Allocation Appeal to continue unaffected.

       41.     Fourth, as soon as reasonably practicable following the filing of a final monthly

operating report and the payment of U.S. Trustee fees, the Debtors request that the Court dismiss

the Chapter 11 Cases upon the filing of a certification of counsel (the “Certification”) requesting

entry of a dismissal order substantially in the form attached as Exhibit 2 to the Settlement

Agreement. Among other things, the Certification will verify that (i) all quarterly fees of the U.S.

Trustee have been paid in full and (ii) the final monthly operating report has been filed. The final

dismissal order will dismiss the chapter 11 cases immediately upon entry.


                                              NOTICE

       42.     Notice of this Motion has been given to the following parties or, in lieu thereof, to

their counsel: (i) the Office of the U.S. Trustee; (ii) Polk; (iii) THL; and (iv) those parties

requesting notice pursuant to Rule 2002. In light of the nature of the relief requested in this Motion,

the Debtors respectfully submit that no further notice is necessary.




                                                  13
            Case 17-11962-CSS         Doc 1256      Filed 10/07/19    Page 14 of 14



                                        CONCLUSION

       WHEREFORE, for the reasons set forth above, the Debtors respectfully request that this

Court enter the Settlement Approval Order, substantially in the form attached hereto as Exhibit B,

approving the Settlement Agreement, and grant such other and further relief as the Court deems

just and proper.

Dated: October 7, 2019
       Wilmington, Delaware

                                                  BAYARD, P.A.

                                                  /s/ Erin R. Fay
                                                  Scott D. Cousins (No. 3079)
                                                  Erin R. Fay (No. 5268)
                                                  600 N. King Street, Suite 400
                                                  Wilmington, Delaware 19801
                                                  Phone: (302) 655-5000
                                                  Email: scousins@bayardlaw.com
                                                          efay@bayardlaw.com

                                                  -and-

                                                  ROPES & GRAY LLP
                                                  Gregg M. Galardi
                                                  1211 Avenue of the Americas
                                                  New York, NY 10036-8704
                                                  Telephone: (212) 596-9000
                                                  Facsimile: (212) 596-9090
                                                  gregg.galardi@ropesgray.com

                                                  Co-Counsel for the Debtors and Debtors in
                                                  Possession




                                               14
